Title: Thomas Jefferson to George Hay, 26 February 1815
From: Jefferson, Thomas
To: Hay, George


          Dear Sir  Monticello Feb. 26. 15.
          Congress having concluded to replace by my library the one which they lost by British Vandalism, it is now become their property, and of course my duty to collect and put in place whatever belongs to it. this obliges me to ask of you the return of Reyneval’s law of nature and nations of which you asked the reading some time ago. if well wrapped up in paper it will come safely by the mail.
          Am I rid of old Scott’s suit, or when shall I be? to quiet the purchaser I gave him a mortgage on another piece of land as a security for  the title, which I wish to relieve from the mortgage. Accept the assurance of my great esteem and respect.
          Th: Jefferson
        